DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0165159.   The improvement comprises: a diffusion region extending into the semiconductor body from the second main surface, wherein a doping concentration profile of the diffusion region decreases from a peak concentration Ns at the second main surface to a concentration Ns/e, e being Euler's number, over a vertical distance ranging from 1 um to 5µm.
	In re claim 7, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0104622.   The improvement comprises: an arrangement of the bonding material on the first main surface of the carrier body includes one or more of a ring or ring segments along a circumference of the carrier body, a pattern of regularly arranged islands, and a plurality of stripes arranged in parallel.
	In re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0104622.   The improvement comprises: reducing a thickness of the semiconductor wafer at a second side opposite to the first main surface.
	In re claim 23, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0104622.   The improvement comprises: reducing a thickness of the semiconductor wafer at a second side opposite to the first main surface; and before bonding the semiconductor wafer to the carrier, introducing the dopants into the semiconductor wafer through a second main surface of the semiconductor wafer at the second side.
	In re claims 26 and 28, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0104622.   The improvement at least comprises: after forming the active device elements, reducing a thickness of the semiconductor wafer at a second side opposite to the first main surface; and after reducing the thickness of the semiconductor wafer, bonding the semiconductor wafer to a carrier via the second side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 6/10/22, have been fully considered and are persuasive.  The objection and rejections, as set forth in the previous office action, have been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 29, 2022



/HSIEN MING LEE/